Citation Nr: 0029522	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  96-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1954 to January 
1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1995 and later RO decisions that denied service 
connection for a seizure disorder.


FINDINGS OF FACT

1.  A seizure disorder was not present in service.

2.  A seizure disorder was not manifest to a compensable 
degree within the first post-service year.

3.  The veteran's seizure disorder, first found after 
September 1959, is not related to an incident of service.


CONCLUSION OF LAW

A seizure disorder was not incurred in active service; nor 
may a seizure disorder be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1954 to January 
1958.

Service medical records are negative for a seizure disorder.  
The report of the veteran's medical examination for 
separation from service in January 1958 does not show the 
presence of a seizure disorder.

The veteran submitted his original claim for VA benefits in 
January 1958.  In it, there was no mention of a seizure 
disorder.

The veteran underwent a VA medical examination in March 1958.  
A seizure disorder was not found.

In March 1960, the veteran submitted a claim for VA benefits, 
citing seizures which he said had begun in 1960.  In it, he 
reported a neck and head injury in 1959 while a student at 
Maryland State College that he thought could be the origin of 
his seizure disorder.

A summary of the veteran's VA hospitalization from March to 
April 1960 notes a history of minimal trauma to the head 
sustained in an airplane crash in service in 1956 that caused 
him to lose consciousness.  He also gave a history of a head 
injury in about September 1959 while at the University of 
Maryland where he lost consciousness and that he began having 
headaches about one month after this fall.  The diagnosis was 
seizures of unknown etiology.

Private medical reports show that the veteran was treated and 
evaluated for various conditions in the 1990's.  The more 
salient medical reports with regard to the claim for service 
connection for a seizure disorder are discussed in the 
following paragraphs.

A private medical report shows that the veteran underwent 
neurological evaluation in July 1990.  He gave a history of 
head trauma in service and of losing consciousness for one 
day.  The impression was post-traumatic epilepsy.  The 
examiner noted that it was quite conceivable that after a 
concussion rendering the veteran unconscious for a day, that 
within a year he was going to develop epileptic attacks.  It 
was noted that the veteran had not had a recent EEG 
(electroencephalogram).  

A report of EEG in March 1991 shows that the veteran had 
abnormal tracing.  It was noted that there was minimally 
abnormal tracing because of the presence of bursts of 
activity likely indicative of a mild degree of diffuse 
cerebral dysfunction.  Differential would be simple 
drowsiness.

A private medical report shows that the veteran underwent 
neurological examination in July 1995.  The veteran gave a 
history of head trauma in a plane crash in service in 1958.  
The impression was partial complex seizures.

The veteran testified at a hearing in April 1996.  His 
testimony was to the effect that he had head trauma in 
service due to a plane crash and that he was treated for 
headaches after the crash.  He could not remember details of 
the accident.

A review of the record shows that RO letters to the veteran 
in 1998 and 1999 requesting specific information regarding 
his head trauma in service were returned by the postal 
service because the veteran had moved.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where epilepsy becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.


While the veteran testified to the effect that he sustained 
head trauma in service in a plane crash and that he was 
treated for headaches after the crash, the service medical 
records do not corroborate this evidence.  The service 
medical records, including the report of his medical 
examination for separation from service in January 1958, do 
not show the presence of a seizure disorder or any head 
injury.

The post-service evidence shows that the veteran filed a 
claim for VA benefits in January 1958.  At that time and at a 
VA medical examination in March 1958, there was no mention of 
a seizure disorder or of any head injury in service.  It was 
not until his claim, received in March 1960 following a head 
injury in 1959 after service, that a seizure disorder was 
mentioned.  The summary of his VA hospitalization in 1960 
notes a history of a head injury in about September 1959 and 
of a seizure disorder with symptoms beginning the following 
month.  The post-service medical records, including reports 
of recent examinations, do not link the veteran's current 
seizure disorder to a proven disease or injury in service.  
The veteran's lay statements linking his current seizure 
disorder to a plane crash in service are not sufficient to 
support his claim for service connection for this disability 
based on medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The evidence also shows that the veteran has moved and that 
letters to him from the RO requesting additional information 
regarding his head trauma in service have been returned.  The 
veteran has the burden of proving his claim for VA benefits.  
38 U.S.C.A. § 5107 (West 1991, as amended by H.R. 4205, the 
Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (Oct. 30, 2000)).

After consideration of all the evidence, the Board finds that 
it does not show the presence of a seizure disorder in 
service, that it does not reveal the presence of a seizure 
disorder to a compensable degree until, at the earliest, 
September 1959, and that it does not medically link the 
veteran's current seizure disorder to a proven incident of 
service.  The Board finds that the veteran's testimony to the 
effect that he had a head injury in a plane crash in service 
is outweighed by the absence of any mention of this event in 
the service medical records or in the claim records shortly 
after service when such an injury would likely have been 
mentioned.  The preponderance of the evidence is against the 
claim for service connection for a seizure disorder, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a seizure disorder is denied.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


